Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 13-14, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammarwall et al (US 2015/0236772) (hereinafter Hammarwall).
 	Regarding claim 1, Hammarwall discloses an apparatus for User Equipment (UE) (see Fig. 7, p. [0042]), the apparatus comprising  one or more processors configured to: 
report a transmit (Tx) beam matrix to an access node (see Fig. 8, e.g., network node 800) that is configured to generate a plurality of Tx beams, wherein the Tx beam matrix comprises two or more groups of Tx beam candidates that are determined based on beam measurement at the UE (see Hammarwall, Fig. 8, p. [0050], e.g., receive signal quality reports indicating the received signal quality at a UE for a number of beam candidates transmitted by the network node, p. [0051], and p. [0060]); and 
decode an indication received from the access node  to determine at least one group of Tx beams selected from the two or more groups of Tx beam candidates to be used by the access node to communicate with the UE (see Hammarwall, Fig. 10,p. [0078], e.g., At step 1030, the method comprises, selecting a beam candidate among the plurality of beam candidates as a suggested beam candidate for transmission by taking into account at least the signal quality associated with each beam candidate and the factor assigned to each beam candidate).  
 	Regarding claim 5, Hammarwall discloses apparatus of claim 1, wherein the Tx beam matrix comprises a subset having a predefined size and construction known to both the access node and the UE, and the indication comprises a group index indicating the at least one group of selected Tx beams among a number of groups of Tx beam candidates reconstructed by the access node from the subset based on a predefined reconstruction rule (see Hammarwall, p. [0046], e.g., the UE 700 may in addition to reporting an index identifying the recommended effective channel (i.e., the recommended beam candidate) also report a more complete channel state information for the particular recommended effective channel, p. [0055]).  
 	Regarding claim 13,  Hammarwall discloses the apparatus of claim 1, wherein the one or more processors are further configured to report the Tx beam matrix and decode the indication in response to an enabling signal configured through higher layer signaling or Downlink Control Information (DCI) (see Hammarwall, p. [0044], e.g., if the UE 700 via the receiver 710 receives reference signals from the network node, where each reference signal is transmitted using a specific beam candidate, then the processing unit 730 of the UE 700 when performing channel measurements based on a specific reference signal will effectively measure the combined effect of the beamforming (applied to the reference signal) and the effects of the radio propagation channel).  

 	Regarding claim 14, Hammarwall discloses an apparatus for an access node, the apparatus, comprising one or more processors configured to: 
 	decode a transmit (Tx) beam matrix reported by  a user equipment (UE) configured to receive Tx beams from the access node, wherein the Tx beam matrix comprises two or more groups of Tx beam candidates that are determined based on beam measurement at the UE (see Hammarwall, Fig. 9, p. [0060], [0065-0068], e.g., step 910-920, e.g., selecting a beam candidate, by taking into account at least the associated measured signal quality and the factor assigned to the selected beam); and 
transmit an indication to the UE to indicate at least one group of Tx beams selected from the two or more groups of Tx beam candidates to be used by the access node  to communicate with the UE (see Hammarwall, Fig. 10, p. [0078], e.g., step 1000, receiving from a network node, at least one signal transmitted by the network node using one of a plurality of beam candidates. The UE may also receive a plurality of signals transmitted on a plurality of beam candidates, as desired).
	Regarding claim 26,  Hammarwall discloses the apparatus of claim 1, wherein the indication comprises a group index indicating the at least one group of selected Tx beams from among the two or more groups of Tx beam candidates (see Hammarwall, p. [0046], e.g., the UE 700 may in addition to reporting an index identifying the recommended effective channel (i.e., the recommended beam candidate) also report a more complete channel state information for the particular recommended effective channel, p. [0055]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-11, 15, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarwall in view of Lee et al (US 8,019,016)(hereinafter Lee’016).
 	Regarding claim 2, Hammarwall does not disclose the apparatus of claim 1, wherein the Tx beam candidates are sorted in a descending or ascending order of a metric of the beam measurement so that a first row or a last row of the Tx beam matrix comprises best Tx beams observed by each antenna panel of the UE. 
 	Lee’016 discloses the above recited limitations (see Lee’016, col. 5, lines 11-25, and lines 53-67).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s teachings into Hammarwall.  The suggestion/motivation would have been to provide a transmit beam selection algorithm in order to remove beams, one by one, starting from the full effective channel matrix constructed from the full candidate matrix as suggested by Lee’016.
 	Regarding claim 6, the combined teachings of Hammarwall and Lee,016 disclose the apparatus of claim 1, wherein each row of the Tx beam matrix comprises Tx beam candidates corresponding to a respective receive (Rx) beam set of one or more Rx beam sets specified by the UE (see Lee’016, col. 5, lines 11-25, and lines 53-67).  
 	Regarding claim 7, the combined teachings of Hammarwall and Lee’016 disclose the apparatus of claim 6, wherein the indication comprises a row index indicating a respective row of Tx beam candidates among the Tx beam matrix as the at least one group of selected Tx beams (see Lee’016, col. 5, lines 11-25, and lines 53-67).    
 	Regarding claim 8, the combined teachings of Hammarwall and Lee’016 disclose the apparatus of claim 6, wherein the Tx beam matrix comprises a subset including a predefined number of rows of the Tx beam matrix (see Lee’016, col. 5, lines 11-25, and lines 53-67), and the indication comprises a row index indicating a respective row of Tx beam candidates among the subset as the at least one group of selected Tx beams (see Lee’016, col. 3, lines 46-55, e.g., feedback from the beamformee is in the form of an indication as to which transmit antenna should be used as indicated in FIG. 1B, and col. 5, lines 26-38, e.g., selection of a transmit beamforming matrix may be executed at a transmitter, col. 7, lines 9-20, e.g.,  all the beamformee needs to do for transmit beam selection is to calculate substream SNR values iteratively with a shrinking beamforming matrix and to select a beam having the lowest substream SNR for elimination at each iteration, and col. 9, lines 11-31).    
 	Regarding claim 9, the combined teachings of Hammarwall and Lee’016 disclose the apparatus of claim 6, wherein the indication comprises a one- bit flag for indicating whether the access node  is to indicate the at least one group of selected Tx beams based on a respective Rx beam set or not; and the indication comprises a row index indicating a respective row of Tx beam candidates among the Tx beam matrix as the at least one group of selected Tx beams, when the one-bit flag indicates that the access node is to indicate the at least one group of selected Tx beams based on the respective Rx beam set (see Lee’016, col. 3, lines 46-55, e.g., feedback from the beamformee is in the form of an indication as to which transmit antenna should be used as indicated in FIG. 1B, and col. 5, lines 26-38, e.g., selection of a transmit beamforming matrix may be executed at a transmitter, col. 7, lines 9-20, e.g.,  all the beamformee needs to do for transmit beam selection is to calculate substream SNR values iteratively with a shrinking beamforming matrix and to select a beam having the lowest substream SNR for elimination at each iteration, and col. 9, lines 11-31).  
	Regarding claim 10, the combined teachings of Hammarwall and Lee’016 disclose the apparatus of claim 1, wherein for each of the Tx beam candidates, at least one of a Tx beam index or beam pair link index, a group index, or a metric of the beam measurement corresponding to the Tx beam candidate are reported to the access node (see Lee’016, col. 5, lines 11-25, and lines 53-67).  
 	Regarding claim 11, the combined teachings of Hammarwall and Lee’016 disclose the apparatus of claim 1, wherein for all Tx beam candidates within a group, a group index is reported once to the access node , and at least one a of a Tx beam index or beam pair link index, or a metric of the beam measurement corresponding to each Tx beam candidate are reported to the access node (see Lee’016, col. 3, lines 46-55, e.g., feedback from the beamformee is in the form of an indication as to which transmit antenna should be used as indicated in FIG. 1B, and col. 5, lines 26-38, e.g., selection of a transmit beamforming matrix may be executed at a transmitter, col. 7, lines 9-20, e.g.,  all the beamformee needs to do for transmit beam selection is to calculate substream SNR values iteratively with a shrinking beamforming matrix and to select a beam having the lowest substream SNR for elimination at each iteration, and col. 9, lines 11-31).  
 	Regarding claim 15, the combined teachings of Hammarwall and Lee’016 disclose the apparatus of claim 14, wherein the Tx beam candidates are sorted in a descending or ascending order of a metric of the beam measurement so that a first row or a last row of the Tx beam matrix comprises best Tx beams observed by each antenna panel of the UE (see Lee’016, col. 5, lines 11-25, and lines 53-67).
Regarding claim 18, the combined teachings of Hammarwall and Lee’016 disclose the apparatus of claim 14, wherein the Tx beam matrix comprises a subset having a predefined size and construction known to both the access node  and the UE, and the indication comprises a group index indicating the at least one group of selected Tx beams among a number of groups of Tx beam candidates reconstructed by the access node  from the subset based on a predefined reconstruction rule
	Regarding claim 19, the combined teachings of Hammarwall and Lee’016 disclose the apparatus of claim 14, wherein each row of the Tx beam matrix comprises Tx beam candidates corresponding to a respective receiving (Rx) beam set of one or more Rx beam sets specified by the UE (see Lee’016, col. 5, lines 11-25, and lines 53-67).
   	Regarding claim 20, the combined teachings of Hammarwall and Lee’016 disclose the apparatus of claim 19, wherein the indication comprises a row index indicating a respective row of Tx beam candidates among the Tx beam matrix as the at least one group of selected Tx beams (see Lee’016, col. 5, lines 11-25, and lines 53-67).
 	Regarding claim 21, the combined teachings of Hammarwall and Lee’016 disclose the apparatus of claim 19, wherein the Tx beam matrix comprises a subset including a predefined number of rows of the Tx beam matrix (see Lee’016, col. 5, lines 11-25, and lines 53-67), and the indication comprises a row index indicating a respective row of Tx beam candidates among the subset as the at least one group of selected Tx beams (see Lee’016, col. 3, lines 46-55, e.g., feedback from the beamformee is in the form of an indication as to which transmit antenna should be used as indicated in FIG. 1B, and col. 5, lines 26-38, e.g., selection of a transmit beamforming matrix may be executed at a transmitter, col. 7, lines 9-20, e.g.,  all the beamformee needs to do for transmit beam selection is to calculate substream SNR values iteratively with a shrinking beamforming matrix and to select a beam having the lowest substream SNR for elimination at each iteration, and col. 9, lines 11-31).    
 	Regarding claim 22, the combined teachings of Hammarwall and Lee’016 disclose the apparatus of claim 19, wherein the indication comprises a one- bit flag for indicating whether the access node is to indicate the at least one group of selected Tx beams based on a respective Rx beam set or not; and the indication comprises a row index indicating a respective row of Tx beam candidates among the Tx beam matrix as the at least one group of selected Tx beams, when the one-bit flag indicates that the access node is to indicate the at least one group of selected Tx beams based on the respective Rx beam set (see Lee’016, col. 3, lines 46-55, e.g., feedback from the beamformee is in the form of an indication as to which transmit antenna should be used as indicated in FIG. 1B, and col. 5, lines 26-38, e.g., selection of a transmit beamforming matrix may be executed at a transmitter, col. 7, lines 9-20, e.g.,  all the beamformee needs to do for transmit beam selection is to calculate substream SNR values iteratively with a shrinking beamforming matrix and to select a beam having the lowest substream SNR for elimination at each iteration, and col. 9, lines 11-31).    
Claims 3-4, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Hammarwall and Lee’016 in view of Lee et al (US 2016/0072563) (hereinafter Lee).
 	Regarding claim 3, the combined teachings of Hammarwall and Lee’016 do not expressly disclose the apparatus of claim 2, wherein the indication comprises a one- bit flag for indicating whether a combination of the best Tx beams in the first row or the last row of the Tx beam matrix are to be used by the access node or not.  
 	Lee discloses the above recited limitations (see Lee, p. [0047], e.g., The feedback mode is indicated to the receiver, for example, on a Physical Downlink Control Channel (PDCCH). For example, the feedback mode is configured in one bit to indicate whether gain information about effective channel elements is transmitted or not).  
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s teachings into the combined teachings of Hammarwall and Lee’016.  The suggestion/motivation would have been to generate gain information corresponding to the number of feedback bits as suggested by Lee.
 	Regarding claim 4, the combined teachings of Hammarwall, Lee’016 and Lee disclose the apparatus of claim 3, wherein the one or more processors are further configured to: determine the combination of the best Tx beams as the at least one group of selected Tx beams, when the one-bit flag indicates that the combination of the best Tx beams are to be used by the access node TRP (see Lee, p. [0047], e.g., The feedback mode is indicated to the receiver, for example, on a Physical Downlink Control Channel (PDCCH). For example, the feedback mode is configured in one bit to indicate whether gain information about effective channel elements is transmitted or not).  
 	Regarding claim 16, the combined teachings of Hammarwall, Lee’016 and Lee disclose the apparatus of claim 15, wherein the indication comprises a one- bit flag for indicating whether a combination of the best Tx beams in the first row or the last row of the Tx beam matrix are to be used by the access node or not (see Lee, p. [0047], e.g., The feedback mode is indicated to the receiver, for example, on a Physical Downlink Control Channel (PDCCH). For example, the feedback mode is configured in one bit to indicate whether gain information about effective channel elements is transmitted or not).  
 	Regarding claim 17, the combined teachings of Hammarwall, Lee’016 and Lee disclose the apparatus of claim 16, wherein the one or more processors are further configured to: indicate the combination of the best Tx beams as the at least one group of selected Tx beams, when the one-bit flag indicates that the combination of the best Tx beams are to be used by the access node (see Lee, p. [0047], e.g., The feedback mode is indicated to the receiver, for example, on a Physical Downlink Control Channel (PDCCH). For example, the feedback mode is configured in one bit to indicate whether gain information about effective channel elements is transmitted or not).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477